        Case 5:21-cr-00033-OLG Document 22 Filed 01/20/21 Page 1 of 3
Case 5:21-cr-00033-OLG *SEALED* Document 5 *SEALED* Filed 01/20/21 Page                         1   of 3



                                                                                 FILED
SEALED                          UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS                          JAN 2 02021
                                    SAN ANTONIO DIVISION
                                                                            CLERI    U18.DiSTRICT COURT
                                                                           WS$ttW      DiSTRICT OF TEXAS
  UNITED STATES OF AMERICA,                           CRIMiNAL NO.:        BY(41
                                               §
                                               §                                111   V     DEPUDi' CLERK

                 Plaintiff,                    §      INDICTMENT                 V
                                               §
  VS.
                                               §
                                               §      Ct. 1: 18 U.S.C. § 922(a)(6) and 2
                                               §      False Statement to a Firearms Dealer and
  OSCAR ROJAS-MORALES (1)                      §      Aiding and Abetting
  AND
                                              §
                                              §      Ct. 2: 18 U.S.C. § 922(a)(6), False
                                              §      Statement to a Firearms Dealer
                Defendant(s).                 §

  THE GRAND JUkY CHARGES:
                                               SA 21 CR0033
                                          COUNT ONE
                                                                                                OG
                                  [18 U.S.C. § 922(a)(6) and 21

         On or about November 2, 2019, in the Western District of Texas,
                                                                           Defendants,

                                OSCAR ROJAS-MORALES (1)
                                               AND


 aided and abetted by each other, in connection with the acquisition of a
                                                                          firearm, to wit, a Glock
 model 23, .40 caliber pistol, serial number ABNK695 and a Glock model
                                                                       29, 10mm pistol, serial
 number BLFG586, from Americana Arms, LLC, a licensed dealer of firearms
                                                                         within the meaning
 of Chapter 44, Title 18, United States Code, knowingly made a false and
                                                                         fictitious written
 statement to Americana Arms, LLC which statement was intended and likely
                                                                          to deceive
 Americana Arms, LLC as to a fact material to the lawfulness of such acquisition of
                                                                                    the said
 firearms by the defendant under chapter 44 of Title 18, in that
                                                                                             at the
 direction of Defendant Rojas-Morales, did execute a Department of Justice, Bureau of
                                                                                      Alcohol,
 Tobacco, Firearms, and Explosives form 4473, Fireanns Transaction Record, to the effect
                                                                                         that
        Case 5:21-cr-00033-OLG Document 22 Filed 01/20/21 Page 2 of 3
Case 5:21-cr-00033-OLG *SEALED* Document 5 *SEALED* Filed 01/20/21 Page 2 of 3




                           was the actual buyer of the firearms indicated on the
                                                                                 Form 4473, when, in
   fact, as Defendants then knew,
                                                            was not the actual buyer of the firearms in
  violation of Title 18, United States Code, Sections
                                                      922(a)(6) and 2.

                                            COUNT TWO
                                        [18 U.S.C. § 922(a)(6)J

          On or about November 2, 2019, in the Western
                                                       District of Texas, Defendant,

                                                                S
  in connection with the acquisition of a firearm, to
                                                        wit, a Zastavá model PAPM92 PV, 7.62 caliber
  pistol, serial number Z92-000792, from LTC AIM4IT
                                                    Ranges, LLC,          a licensed dealer of firearms
 within the meaning of Chapter 44, Title 18, United
                                                      States Code, knowingly made a false and
 fictitious written statement to LTC AJM4IT Ranges,
                                                    LLC which statement was intended and likely
 to deceive LTC AIM4IT Ranges, LLC as to a fact
                                                   material to the lawfulness of such acquisition
 of the said firearms by Defendant under chapter 44 of
                                                       Title 18, in that Defendant did execute a
 Department Of Justice, Bureau of Alcohol, Tobacco,
                                                    Firearms, and Explosives form 4473,
 Firearms Transaction Record, to the effect that Defendant
                                                           was the actual buyer of the Zastava
 model PAPM92 PV, 7.62 caliber pistol, serial number
                                                      Z92-000792, indicated on the Form 4473,
 when, in fact, as Defendant then knew, Defendant was not
                                                          the actual buyer of the Zastava model
PAPM92 PV, 7.62 caliber pistol, serial number Z92-000792,
                                                                in violation of Title 18, United States
Code, Section 922(a)(6).


    NOTICE OF UNITED STATES OF AMERICA'S DEMAND
                                                     FOR FORFEITURE
                        [See Fed. R. Criin. P. 32.2)


                                                 I.

                         Firearms Violations and Forfeiture Statutes
    [Title 18 U.S.C. § 922(a)(6) and 2, subject to forfeiture
                                                              pursuant to Title 18 U.S.C. §
       924(d)(1), made applicable to criminal forfeiture by Title 28
                                                                      U.S.C. § 2461(c))
       Case 5:21-cr-00033-OLG Document 22 Filed 01/20/21 Page 3 of 3
Case 5:21-cr-00033-OLG *SEALED* Document 5 *SEALED* Filed 01/20/21
                                                                    Page 3 of 3



           As a result of the criminal violation set forth in
                                                              Counts One and Two, the United States of
  America gives notice to Defendants,
                                                                 AND OSCAR ROJAS-MORALES, of
  its intent to seek the forfeiture of the
                                           properties described below upon conviction and
                                                                                           pursuant to
  Fed. R. Crim. P. 32.2 and Title 18 U.S.C.
                                                § 924(d)(1), made applicable to criminal
                                                                                         forfeiture by
  Title 28 U.S.C. § 246 1(c), which states:

             Title 18 U.S.C. § 924. Penalties

             (d)(l) Any firearm or ammunition involved in
                                                               or used in any knowing violation of
             subsection.. . (a)(6). .. of section 922. . . shall be subject
                                                                            to seizure and forfeiture
                 under the provisions of this chapter...

 This Notice of Demand for Forfeiture includes
                                               but is not limited to the        following properties:
      1.    Zastava model PAPM92 PV, 7.62 caliber pistol,
                                                          serial number
                                                                      Z92-000792;
      2. (Mock model 23, .40 caliber pistol,
                                             serial number ABNK695;
      3. Glock model 29, 10mm pistol, serial
                                                   number BLFG586; and Any and all
         ammunition, and/or accessories involved in or used in                       firearms,
                                                                the commission of the criminal
         offenses.




GREGG N. SOFER
UNITED STATES AUORNEY


BY:
           .JJSTIN R. SIMMONS
           Assistant United States Attorney
